                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 LAWRENCE WHITFIELD, et al.,

                       Plaintiffs,

                       v.                          CAUSE NO.: 3:19-CV-692-JD-MGG

 WESTVILLE CORRECTIONAL
 FACILITY, et al.,

                       Defendants.

                                     OPINION AND ORDER

       Lawrence Whitfield, a prisoner without a lawyer, filed a complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, pursuant

to 28 U.S.C. § 1915A, this court must review the complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim, or seeks monetary relief against a defendant

who is immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a

plaintiff must allege: (1) that defendants deprived him of a federal constitutional right;

and (2) that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667,

670 (7th Cir. 2006).

       In the complaint, Whitfield, who identifies as a member of the Moorish American

community, alleges that Chaplain Walton and Chaplain Shultz discriminate against

Moorish Americans at the Westville Correctional Facility by canceling religious services
based on allegations of gang activity and drug trafficking. He also asserts that Chaplain

Walton and Chaplain Shultz refuse to allow inmates to possess Moorish American

religious materials outside of services or to make copies of Moorish American religious

materials that are available at the facility, including the Holy Koran of the Moorish

Temple Science of America. Religious Director Libel and Commissioner Carter also

discriminate against Moorish Americans by prohibiting them from observing Fridays as

their holy day of the week and instead forcing them to conduct religious services on

Saturday. They also label Moorish Americans as a black Muslim group, and

departmental policy violates Moorish American religious beliefs.

       Whitfield seeks to file a class action on behalf of Moorish Americans at the

Westville Correctional Facility. A class action may proceed only if the class

representative “will fairly and adequately represent the interests of the class.” Fed. R.

Civ. P. 23(a)(4). “Every court that has considered the issue has held that a prisoner

proceeding pro se is inadequate to represent the interests of his fellow inmates in a class

action.” Caputo v. Fauver, 800 F. Supp. 168, 169-70 (D. N.J. 1992); see also Howard v.

Pollard, 814 F.3d 476, 478 (7th Cir. 2015) (“[I]t is generally not an abuse of discretion for a

district court to deny a motion for class certification on the ground that a pro se litigant

is not an adequate class representative.”). This case presents no exception as there is no

indication that Whitfield has the necessary legal expertise or the professional

qualifications to adequately represent the legal interests of others. Therefore, Whitfield

may not pursue a class action in this case.




                                              2
       Whitfield asserts that the defendants have violated his right to exercise his

religion as a Moorish American. Prisoners have a right to exercise their religion under

the Free Exercise Clause of the First Amendment. Vinning-El v. Evans, 657 F.3d 591, 592-

93 (7th Cir. 2011). Nevertheless, correctional officials may restrict the exercise of religion

if the restrictions are reasonably related to legitimate penological objectives, which

include safety, security, and economic concerns. Turner v. Safley, 482 U.S. 78, 89-91

(1987). The Religious Land Use and Institutionalized Persons Act (RLUIPA) affords

even broader protections than the First Amendment. This act prohibits governmental

entities from imposing “a substantial burden on the religious exercise of a person

residing in or confined to an institution . . . unless the government demonstrates that

imposition of the burden on that person is in furtherance of a compelling governmental

interest and is the least restrictive means of furthering that compelling governmental

interest.” 42 U.S.C. § 2000cc-1(a); Holt v. Hobbs, 135 S. Ct. 853 (2015). A restriction

imposes a substantial burden on an inmate’s religious practice when it “seriously

violates or contradicts an inmate’s religious beliefs.” West v. Grams, 607 F. App’x 561,

567 (7th Cir. 2015). Though money damages and injunctive relief are available under the

First Amendment, only injunctive relief is available under RLUIPA. Sossamon v. Texas,

563 U.S. 277, 285 (2011).

       Whitfield plausibly alleges First Amendment claims for money damages against

Chaplain Walton and Chaplain Shultz for cancelling his religious services and

restricting his access to religious materials. He also plausibly alleges First Amendment

claims against Religious Director Libel and Commissioner Carter for prohibiting him


                                               3
from observing Fridays as his holy day of the week. However, Whitfield may not

proceed on the allegations regarding departmental policy and the labelling him as a

member of a black Muslim group because it is unclear how these allegations amount to

a violation of his right to exercise his religion. Commissioner Carter as the

commissioner of the Indiana Department of Correction has both the authority and the

responsibility to ensure that Whitfield’s right to practice his religion is not violated. See

Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Therefore, Whitfield may pursue

claims for injunctive relief under RLUIPA against Commissioner Carter in his official

capacity for religious materials and for him to be allowed to observe Fridays as his holy

day of the week.1

        Whitfield also names the Westville Correctional Facility as a defendant. Though

the Westville Correctional Facility is where these events occurred, the prison is a

building, not an individual or even a policy-making unit of government that can be

sued pursuant to 42 U.S.C. § 1983. See Sow v. Fortville Police Dep’t, 636 F.3d 293, 300 (7th

Cir. 2011). Therefore, this defendant is dismissed.

        As a final matter, Whitfield also requests recruitment of counsel. “[T]here is no

constitutional or statutory right to court-appointed counsel in federal civil litigation . . .”

Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007) (en banc). However, in some

circumstances, the court may ask an attorney to volunteer to represent indigent parties.




         1 In the complaint, Whitfield also includes a request for a preliminary injunction. While the court

is willing to consider whether a preliminary injunction is appropriate, Whitfield should present his
request in a separate motion after counsel has entered an appearance on behalf of the defendants.


                                                     4
       When confronted with a request under § 1915(e)(1) for pro bono counsel,
       the district court is to make the following inquiries: (1) has the indigent
       plaintiff made a reasonable attempt to obtain counsel or been effectively
       precluded from doing so; and if so, (2) given the difficulty of the case,
       does the plaintiff appear competent to litigate it himself?

Pruitt, 503 F.3d at 654. Whitfield has not shown that he has made a reasonable attempt

at obtaining counsel, nor does he explain why he is unable to litigate this case on his

own. Therefore, the request for recruitment of counsel is denied.

       For these reasons, the court:

       (1) GRANTS Lawrence Whitfield leave to proceed on a claim for money damages

against Chaplain Walton and Chaplain Shultz for violating his rights under the Free

Exercise Clause by cancelling his religious services and restricting his access to religious

materials;

       (2) GRANTS Lawrence Whitfield leave to proceed on a claim for money damages

against Religious Director Liebel and Commissioner Carter for violating his rights

under the Free Exercise Clause by prohibiting him from observing Fridays as his holy

day of the week;

       (3) GRANTS Lawrence Whitfield leave to proceed on a claim for injunctive relief

under the Religious Land Use and Institutionalized Persons Act against Commissioner

Carter in his official capacity for religious materials and for him to be allowed to

observe Fridays as his holy day of the week;

       (4) DISMISSES the Moorish American Community and the Westville

Correctional Facility;

       (5) DISMISSES all other claims;


                                             5
      (6) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Chaplain Walton, Chaplain Schultz, Religious Director Liebel, and

Commissioner Carter at the Indiana Department of Correction with a copy of this order

and the complaint (ECF 1) as required by 28 U.S.C. § 1915(d); and

      (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Chaplain Walton, Chaplain

Schultz, Religious Director Liebel, and Commissioner Carter to respond, as provided

for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims

for which Lawrence Whitfield has been granted leave to proceed in this screening order.

      SO ORDERED on September 19, 2019

                                                    /s/ JON E. DEGUILIO
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            6
